Citation Nr: 1811093	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-25 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for diabetes mellitus, to include herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2017, the Veteran testified during a video conference Board hearing before the undersigned Veterans Law Judge and a transcript of that hearing is of record.


REMAND

The Veteran claims that in January 1973, while aboard the USS King in the Gulf of Tonkin, he transferred to the USS Midway by helicopter on January 9, 1973; then flew to Da Nang, Vietnam on January 10, 1973; flew from Da Nang to the Philippines; and then returned by plane to the United States where he separated from service.  

A review of the available records for the USS King was requested and the response indicated that the USS King conducted operations offshore of Vietnam from December 15, 1972, to January 13, 1973.  That report indicates that, "During this time period, the USS KING made a port call in Subic Bay."  However, the date of the port call in Subic Bay is not indicated.

The Veteran's service personnel records show that he was assigned to the USS King on June 13, 1971.  He was transferred and left the USS King on January 9, 1973.  The Board finds that further information is needed as to the date of the port call in Subic Bay, the Philippines, to corroborate the Veteran's claim that he returned to the United States by plane through Vietnam.  Therefore, a request should be made to review the command history and deck logs of the USS King for December 1972 and January 1973 to determine the date of the port call in Subic Bay, the Philippines between December 15, 1972, and January 13, 1973, and to determine the location of the USS King on January 9, 1973, and whether a helicopter was sent to the USS Midway in the Gulf of Tonkin on or about January 9, 1973.  Review of the USS Midway deck logs and command history is also needed to corroborate the Veteran's contentions.

Accordingly, this case is REMANDED for the following:

1.  Contact the Joint Services Records Research Center or any other appropriate records repository and request review of the command history and deck logs of the USS King from December 15, 1972, to January 13, 1973, and the deck logs and command history of the USS Midway from January 9, 1973, to January 10, 1973.  The review should indicate on what date the USS King made a port call in Subic Bay, the Philippines between December 15, 1972, and January 13, 1973.  The review should specify the location of the USS King and USS Midway on January 9, 1973, and January 10, 1973.  The report should also indicate whether any information shows that a helicopter was sent from the USS King to the USS Midway on or about January 9, 1973, in the Gulf of Tonkin, as the Veteran has indicated that he transferred by helicopter to the USS Midway on January 9, 1973, and then from the USS Midway to Da Nang on January 10, 1973, where he boarded a plane for the Philippines.  The review should also indicate whether any information shows that a passenger capable plane was sent from the USS Midway to Da Nang, Vietnam on January 10, 1973.

2.  Then, readjudicate the issue on appeal.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  



